258 S.W.3d 124 (2008)
STATE of Missouri, Respondent,
v.
Willie J. BROWNLEE, Appellant.
No. WD 68542.
Missouri Court of Appeals, Western District.
July 29, 2008.
Margaret M. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Jamie P. Rasmussen, Esq., Jefferson City, MO, for respondent.
Before Div I LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Willie Brownlee appeals his conviction, after a jury trial, for stealing, pursuant to Section 570.030, RSMo. (2000), for which he was sentenced to a term of two years. Brownlee claims the trial court erred in admitting evidence about an electronic record without proper foundation. Brownlee's claim is reviewed under plain error.
In that Brownlee fails to demonstrate that the evidence about the electronic record was outcome determinative, this court cannot conclude that the purported error resulted in a manifest injustice. Judgment affirmed. Rule 30.25(b).